NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 22 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

TEDDY BRIAN SANCHEZ,                             No.    16-99005

                Petitioner-Appellant,            D.C. No.
                                                 1:97-cv-06134-AWI-SAB
 v.

RONALD DAVIS, Warden, San Quentin                MEMORANDUM*
State Prison,

                Respondent-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                        Argued and Submitted July 13, 2020
                            San Francisco, California

Before: GOULD, CALLAHAN, and BEA, Circuit Judges.

      Teddy Sanchez appeals the district court’s denial of his petition for a writ of

habeas corpus under 28 U.S.C. § 2254.1 We grant Certificates of Appealability on

the previously uncertified issues pertaining to ineffective assistance of counsel. 28



      *
              This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1
  In a separate opinion, filed concurrently with this memorandum disposition, we
discuss the facts of this case and affirm against the three previously certified issues
and one previously uncertified issue (“Claim 48”).
U.S.C. § 2253(c)(2); see Browning v. Baker, 875 F.3d 444, 471 (9th Cir. 2017).

We have jurisdiction under 28 U.S.C. § 1291 and 28 U.S.C. § 2253, and we affirm.

We address each of Sanchez’s ineffective assistance of counsel claims in turn.

      First, Sanchez argues that his counsel was ineffective in failing to investigate

the shoeprint evidence from the Bocanegra home (“Claim 10”). The evidence of

three sets of shoeprints found in the house, rather than two, however, does not

demonstrate that counsel’s failure to introduce it constituted ineffective assistance.

See Matylinsky v. Budge, 577 F.3d 1083, 1097 (9th Cir. 2009) (a habeas petitioner

“cannot show prejudice for [counsel’s] failure to present what is most likely

cumulative evidence.”). The evidence suggests that three perpetrators participated

in the murders, a fact already known to the trial court through the handprint

evidence. People v. Sanchez, 12 Cal. 4th 1, 18 (1995). Under our doubly

deferential review, Harrington v. Richter, 562 U.S. 86, 105 (2011), we cannot say

that counsel’s performance was deficient.

      Sanchez also argues that counsel provided ineffective assistance when he

declined to cross-examine news reporter Michael Trihey after Trihey testified that

Sanchez claimed to be a “triple murderer” (“Claim 15”). Sanchez reportedly told

Trihey that he did not kill anyone but nevertheless believed that he was equally

responsible because he assisted and made no effort to stop the murders. If counsel

had cross-examined Trihey further, there is not a reasonable probability of a


                                          2
different outcome because these statements supported his liability as an aider and

abetter. See Sanchez, 12 Cal. 4th at 33–36; see also Fields v. Woodford, 309 F.3d

1095, 1107–08 (9th Cir. 2002) (requiring that a petitioner “demonstrate that the

errors actually prejudiced him”) (internal citation omitted) (emphasis in original).

      Sanchez argues that his attorney provided ineffective assistance during the

guilt phase by failing to investigate and present a mental state defense, including

information regarding a history of substance abuse (“Claim 6”). Counsel

interviewed two mental experts, whose reports came to similar conclusions, neither

of which was helpful to the defense. There is a reasonable argument that counsel

satisfied Strickland’s deferential standard here. Richter, 562 U.S. at 105. Counsel

cannot be faulted for not considering other possible mental state defenses when the

experts he hired did not do so. See Turner v. Calderon, 281 F.3d 851, 876 (9th Cir.

2002).

      Sanchez asserts that his counsel was ineffective for failing to challenge

Hernandez’s credibility and memory by presenting his history of drug use (“Claim

7”). But Sanchez’s statements to the police and Trihey, his sale and possession of

items from the Bocanegra residence, and his desire to plead guilty demonstrate that

even if counsel had known of Hernandez’s drug use and cross-examined him about

it, it is still likely that the trial court would have convicted Sanchez and would have

found the multiple-murder special circumstance true. Strickland v. Washington,


                                          3
466 U.S. 668, 688 (1984).

          Next, Sanchez argues that counsel was ineffective for failing to submit

evidence regarding lingering doubt or to counter the prosecution’s evidence of

Sanchez’s culpability during the penalty phase (“Claim 44”). However, jurists of

reason could determine that Sanchez had no federal constitutional right to a

lingering doubt defense because lingering doubt is not a constitutionally protected

mitigating factor. See Oregon v. Guzek, 546 U.S. 517, 523-25 (2006) (recognizing

that the Eighth and Fourteenth Amendments do not provide a capital defendant

with a right to present at sentencing evidence designed to cast residual doubt on his

guilt).

          Despite Sanchez’s contentions to the contrary (“Claim 46”), counsel’s

failure to object or introduce Sanchez’s proposed evidence of remorse was not

objectively unreasonable and does not demonstrate deficient performance.

Strickland, 466 U.S. at 686–88. Attorneys need not engage in activities that would

be fruitless, much less harmful to the defense. Richter, 562 U.S. at 108. The news

articles Sanchez pointed to contain aggravating information and demonstrate that

there was little evidence of Sanchez’s remorse, other than his own statements.

Although Detective Boggs erroneously attributed an incriminating statement by

Reyes to Sanchez, Sanchez could not show prejudice. See Fields, 309 F.3d at

1107–08. Alleged juror statements suggested that Sanchez’s demeanor at trial had


                                            4
a significant impact on their belief that Sanchez showed no remorse.

AFFIRMED.




                                        5